BRICKELL, O. J.
The assignments of error refer only to the oue ruling on exceptions to the report of the register upon matters of account between the parties. On appeal from a decree of the chancellor, overruling exceptions to the 'report of the register on questions and matters of account dependent upon the conclusions drawn by the register from evidence produced before him, all reasonable presumptions are indulged to support his rulings, and they will not be disturbed unless shown to be clearly wrong.—Kinsey v. Kinsey, 37 Ala. 393; Mahone v. Williams, 39 Ala. 202; Lehman v. Levy, 69 Ala. 48. After a careful examination, we are not prepared to pronounce them erroneous:
The first exception refers to the allowance of the fee paid by Banks to solicitors, for services rendered in the suit of Gregg v. JBcmles. The liability of Winter to pay the fee, if it was compensation for services rendered after he entered into the contract of purchase, can not be denied. The evidence showing that it was for such services, and not for antecedent services, may be .meagre; but yet it had a tendency to prove the .fact, and was the only evidence upon the point which was introduced. If the fact were otherwise, and the fee included services rendered prior and subsequent to the contract of purchase, the- evidence of it could have been produced by the defendants. As they offered no evidence upon the point, we can not say the register erred in concluding that the fee was, under the contract, properly chargeable to Winter.
*411The matter of exceptions seems to have been very fully and carefully examined and considered by the chancellor, and we are satisfied with his conclusions. It is not clearly and satisfactorily shown that the register erred in any of the rulings to which the exceptions are directed, and they ought not to have been disturbed.
Affirmed,
StoNE, J., not sitting.